Title: From James Madison to William J. Coffee, 13 January 1825
From: Madison, James
To: Coffee, William J.


        
          Dear Sir
          Montpr Jany. 13. 25
        
        I have recd. your letter of Jany. 1825. on the subject of a life-size Statue of Mr. Jefferson in Plaster, to be placed in the Library of the University.
        How far the consent of Mr. Jefferson may be attainable or not I can not pretend to say. But on the supposition of his yielding it, I should be chargeable with a want of candour if I witheld the remark that there could not be a time more unfavorable than the present for any experiment requiring pecuniary subscriptions. Such have been the effect of certain causes in seducing the people here into debts, and of others in continuing them in that situation, that very small sums are objects more regarded now than much larger ones would be under more favorable circumstances. As a proof of the fact, a certain portion of the monies subscribed years ago for the University, by those who felt a warm interest in the Establisht. is at this day outstanding, in spite of the urgent occasion & reiterated calls for payment. But apart from pecuniary considerations, it may be a question whether the affection & gratitude to Mr Jefferson if to be marked by a Statue as suggested would be satisfied with any material for it of less dignity & durability, than Marble.
        I make no apology for the frankness of this answer. I know too well yr. own to doubt yr. approbation of it in others. With friendly respects
        
          J. M.
        
      